Citation Nr: 0009489	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  94-44 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from December 
1982 to January 1989.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal of a February 
1994 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee which, in 
part, denied the appellant's claims of entitlement to service 
connection for bilateral hearing loss, bilateral tinnitus, a 
right ankle disorder, a left ankle disorder, a back disorder 
and pes planus.  The Board remanded the case to the RO for 
additional development in March 1997; the RO has now returned 
the case to the Board for appellate review.

The Board notes that the RO recently issued a decision, in 
August 1998, in which the appellant's claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and migraine headaches were denied.  Because the 
appellant apparently did not initiate nor complete the 
procedural steps necessary for an appeal on either of these 
issues, the Board had not included them in its consideration 
of the matters on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

3.  Bilateral tinnitus was not established until many years 
after service and has not been shown by competent evidence to 
be related to service or to any occurrence or event therein.

4.  The evidence does not establish that the appellant 
currently has any disability of the back or either ankle that 
is related to service.  The appellant's isolated in-service 
instances of low back pain, right Achilles tendonitis and a 
left ankle sprain have not been shown to have been other than 
acute and transitory.  The appellant has submitted no 
evidence showing any continuing or existing back or ankle 
pathology that is related to service, nor has she submitted 
any evidence showing a current diagnosis or treatment for any 
ankle disorder. 

5.  Arthritis of the lumbar spine was first clinically 
demonstrated many years after separation from service.

6.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current back disorder or right 
or left ankle disorder and any disease or injury incurred 
during service.

7.  Service medical records show that the appellant suffered 
from moderate pes planus, asymptomatic, when she entered 
active duty.  There is no competent medical evidence 
indicating that this disorder permanently worsened during 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss, or 
bilateral tinnitus, or any ankle disorder, or a back disorder 
or pes planus.  38 U.S.C.A. §§  1131, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

As noted in the March 1997 remand, the report of the medical 
examination for separation is not of record.  Pursuant to 
that remand the appellant was contacted by the RO to 
ascertain whether she had undergone a separation examination.  
On a VA Form 21-4142, submitted in July 1997, the appellant 
stated that she did not undergo a separation examination 
prior to her discharge from service.  She also stated that 
there were no other records pertaining to these claims on 
appeal.

The medical evidence of record indicates that the appellant 
underwent an entrance into service examination in September 
1982.  The examination revealed that the appellant had normal 
ears and normal eardrums.  The service medical records do not 
contain any evidence that the appellant was treated at any 
time during service for a hearing problem, including 
tinnitus.  The only lower extremity problems noted were the 
existence of asymptomatic bilateral bunions and asymptomatic 
moderate pes planus.  

The service medical records also indicate that the appellant 
was treated, in March 1986, for what was diagnosed as right 
Achilles tendonitis; the service medical records contain no 
other mention of any right ankle complaint or treatment.  In 
October 1987, she was treated for complaints of left ankle 
pain.  Physical examination of the ankle demonstrated slight 
ecchymosis around the lateral malleolus down the lateral side 
of the foot; edema was present on the anterior side of the 
lateral malleolus.  The appellant complained of point 
tenderness in that area as well as pain with muscle strength 
exercises.  Slight crepitus was noted and soft tissue damage 
was suspected.  Subsequently, the appellant was assessed as 
having a resolving left ankle sprain.  The appellant 
underwent a periodic examination in May 1988; she complained 
of swollen painful joints and foot problems which the 
examining physician attributed to her bunions.  The only 
physical finding on examination was one of bilateral hallux 
valgus with bunions.  In August 1988, the appellant was seen 
on one occasion for complaints of back pain of 72 hours 
duration.  The clinical assessment was possible back strain.

The appellant underwent a VA general medical examination in 
February 1994.  She complained of daily back pain that was 
increased with activity; she also complained of pain in her 
feet.  On physical examination, her carriage, posture and 
gait were normal.  No back deformity or tenderness to 
palpation was noted; the back musculature was normal.  The 
appellant was able to touch her toes.  There was a slight 
limitation of extension, but there was no objective evidence 
of pain on motion.  Straight leg raises were normal.  The 
ankles had no bony deformities or instability.  Each ankle 
demonstrated a slight reduction of dorsiflexion and plantar 
flexion.  There were no other joint deformities or 
limitations.  A moderate flattening of the arch of each foot 
was noted by the examiner.  Radiographic examination revealed 
a normal lumbar spine and mild degenerative hypertrophic new 
bone formation distal to the left lateral malleolus.  
Diagnoses of chronic mechanical low back pain without 
evidence of radiculopathy; mild degenerative arthritis of the 
left ankle; arthralgias of the right ankle; and mild to 
moderate pes planus were given.

Private medical records in evidence indicate that the 
appellant was involved in a motor vehicle accident on July 9, 
1994; she was found to fractured ribs as a result of the 
accident.  On July 18, 1994, the appellant sought treatment 
at the University of Tennessee medical Center with complaints 
of back, neck and rib pain.  There was no mention of any 
ankle or foot problems.  The appellant was hospitalized at 
the Blount Memorial Hospital in April 1996; the report of her 
admission history and physical includes no mention of any 
hearing problems, any problems with her back or ankles or her 
arches.  She specifically denied any recent changes in vision 
or hearing, as well as any changes in motor strength.  On 
physical examination, her tympanic membranes were normal and 
her extremities were found to be without any edema or 
deformities.  Her gait and station were noted to be normal.  
The appellant was also hospitalized at Peninsula Hospital 
four times between June 1995 and September 1997; the 
appellant was diagnosed with various medical conditions, but 
the discharge summaries include no information concerning any 
complaints of, history of, or treatment for, any hearing, 
ankle, foot arch or back problem.  The medical records from 
Primary Plus Medical, dated between April and October of 
1997, likewise include no mention of any of these conditions, 
nor do the records from the March 1999 hospitalization at the 
Ft. Sanders Parkwest Medical Center.

I.  Hearing Loss and Tinnitus Claims.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The service medical records contain reports of audiometric 
testing which indicate that the appellant was "routinely 
exposed to hazardous noises."  The appellant underwent 
audiometric testing, in May 1988, and the puretone threshold 
results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
25
LEFT
0
0
10
5
5

The appellant underwent a VA audiometric evaluation in 
January 1994; pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
10
5
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 90 percent in the left ear.

The appellant most recently underwent a VA audiometric 
evaluation in October 1997; pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
30
20
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

The appellant has contended that she has sustained bilateral 
hearing loss as the result of exposure to noise during her 
active service in the Army, and that she now has difficulty 
understanding people when there is background noise.  
Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has arguably shown exposure to acoustic trauma in-service, 
the audiometric testing conducted by the VA, in October 1997, 
revealed that the appellant's hearing in either ear does not 
demonstrate any pertinent level over 40 decibels or three 
levels greater than 25 decibels or a speech recognition score 
less than 94 percent.  Accordingly, there is no evidence that 
the appellant currently has any hearing loss disability which 
is of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for loss of hearing is 
not well-grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994).  

As previously noted, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, "[a] claim for a disability cannot be 
well-grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  

In this regard, the appellant contends that she has bilateral 
tinnitus which was caused by exposure to machinery noises and 
intermittent steam releases while working in mess hall 
kitchens in service.  Review of the medical evidence of 
record indicates that the appellant stated during her January 
1994 VA audiometric examination that she occasionally/"every 
once in awhile" noticed bilateral high pitched tinnitus; she 
further stated that it started in 1989.  However, during her 
October 1997 VA audiometric examination, the appellant stated 
that the onset of her bilateral periodic tinnitus, described 
as a high pitched ringing, was in 1995.  During the October 
1997 VA ENT examination, the appellant stated that she had 
had tinnitus which had bothered her on and off for several 
years.  As noted above, the appellant has never mentioned the 
tinnitus problem during any private medical treatment of 
record between 1994 and 1999.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting her lay opinion because 
she is not a medical health professional and her opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, her lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well-
grounded.  Furthermore, the appellant's assertions of 
tinnitus due to service are contradicted by the lack of any 
mention of the problem in the private medical records and are 
not supported by any other objective evidence.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
bilateral tinnitus was first shown years after service and 
has not been related to service by any competent medical 
opinion.  The appellant has not submitted competent medical 
evidence showing that she currently has bilateral tinnitus 
linked to exposure to mess kitchen noise in service or any 
other incident of service.  Therefore, her claim for tinnitus 
is accordingly not well-grounded and consequently must be 
denied.  See Savage v. Gober, 10 Vet. App. 489 (1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In summary, the Board finds that the appellant does not meet 
all elements of a well-grounded claim, specifically that 
element requiring competent evidence of a nexus between 
current disability and service.  Therefore, this claim must 
be denied.

II.  Back Claim.

As noted above, there is no mention in any of the private 
medical records in evidence, dated between 1994 and 1999, of 
any back or ankle problems, except for the one instance of 
complaints of back pain in relation to the July 1994 motor 
vehicle accident.  There is no evidence of record to indicate 
that the appellant has received treatment for any back or 
ankle condition between her discharge from service in January 
1989 and the present.

In May 1998, the appellant underwent a VA spine examination; 
the examiner reviewed the claims file, including the service 
medical records.  The appellant reported that she had stopped 
working after a traffic accident in 1994, in which she 
fractured two ribs and sprained her neck and low back.  The 
appellant complained of intermittent low back pain, two to 
three days per week and related to prolonged standing or 
walking.  She stated that none of her private doctors were 
treating her for her back complaints.  The examiner noted 
that the appellant was not taking any pain medication for her 
orthopedic complaints and that she had apparently not sought 
treatment from any of her doctors for them.  On physical 
examination, the appellant was noted to be very obese.  The 
back showed no deformities and was nontender.  The appellant 
exhibited a moderate decrease in extension with evidence of 
minor discomfort on extension, and lateral bend and 
rotational movements.  Straight leg raises were negative.  
Motor and sensory functions were intact in the lower 
extremities.  Her gait was described as normal and the 
examiner stated that she seemed to ambulate normally.  The 
examiner further stated that he did not see any evidence of a 
lower extremity or foot problem that would cause any back 
problem.  Radiographic examination of the lumbar spine 
revealed osteopenia and degenerative changes.  The examiner 
rendered a diagnosis of degenerative arthritis of the lumbar 
spine and chronic intermittent mechanical low back pain 
without evidence of radiculopathy.  

The examiner stated that the 1988 back condition was a 
relatively minor muscle strain which resolved and would not 
have been expected to produce any long-term disability.  He 
said that this would be consistent with the lack of treatment 
post-service.  The examiner opined that there were more 
current factors that could contribute to the back problems, 
namely the appellant's obesity, the 1994 car accident injury 
and her psychiatric problems.  The examiner also noted that 
the 1994 lumbar spine x-rays were normal, while the current 
films showed degenerative changes and the doctor linked those 
changes to the current factors rather than the minor muscle 
strain in 1988.  The examiner further stated that he would 
not link the appellant's back problems to her service-
connected hallux valgus disability.  

While the appellant was apparently treated for a low back 
strain in service, there is no current medical evidence 
indicating any diagnosis of, or treatment for a back disorder 
after service.  The appellant has not submitted any competent 
medical evidence demonstrating that she has any disability 
due to the August 1988 low back pain.  Furthermore, arthritis 
of the lumbar spine was first clinically demonstrated many 
years after separation from service; radiographic examination 
of the appellant's lumbar spine was negative in 1994, with 
degenerative changes first appearing in 1998, post-traffic 
accident and almost ten years after service.  In the absence 
of competent medical diagnosis of current disability 
attributable to an in-service incident or occurrence, the 
claim is not well-grounded.

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent medical 
opinion that she has any residuals from the mild muscle 
strain of the back that she demonstrated during her service.  
See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
144.  In fact, there is a competent medical opinion 
indicating that the appellant's currently diagnosed lumbar 
arthritis and chronic mechanical low back pain are most 
likely caused by her obesity and a post-service motor vehicle 
accident.  Accordingly, her claim must be denied as not well-
grounded.

III.  Ankle Claims.

The appellant was examined by a VA podiatrist in August 1998; 
she complained that walking made her ankle condition worse.  
She was noted to walk with her feet abducted and without a 
limp.  She was able to rise on her heels.  In a September 
1998 addendum, the podiatrist stated that, while the 
appellant was treated in service for ankle pain, it was a 
soft tissue injury only and did not involve the joint.  He 
opined that the appellant's service-connected hallux valgus 
disability did not predispose her to ankle pain, nor did it 
cause her ankle pain.  He also stated that there was no 
evidence that there is any degenerative process in the right 
or left ankle and that the hallux valgus did not cause any 
degenerative process in the ankle.  The Board finds more 
probative this opinion rendered by a foot specialist, as 
opposed to the finding rendered during the February 1994 
general medical examination that the appellant had left ankle 
arthritis. 

While the appellant did receive treatment for a left ankle 
sprain and for right Achilles tendonitis when she was in the 
Army, there is no medical evidence of record to establish 
that either condition was other than acute and transitory.  
She has presented no evidence that any left or right ankle 
disorder is now present, or that any residuals of a left 
ankle sprain or right Achilles tendonitis are now present.  
No current left or right ankle disability is currently 
radiographically or clinically demonstrated in the evidence 
of record.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for a left ankle 
sprain and right Achilles tendonitis and that both resolved 
without any complications or residuals.  No clinical 
abnormality as a result of the left ankle sprain or the right 
Achilles tendonitis has been medically demonstrated to be 
currently present.  The appellant has not provided any 
medical evidence, except the statement of her opinions 
contained in her written statements, to establish that she 
suffers from any left or right ankle disorder and her 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant suffers from any disorder of the left ankle or 
the right ankle or that there is a service relationship, and 
such would be required to make the claims plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  (Citation omitted.)  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Sanchez-Benitez v. West, No. 97-1948 (U.S. 
Vet. App. Dec. 29, 1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted).  Thus, the claims for service 
connection for a left ankle disorder and a right ankle 
disorder must be denied as not well-grounded.  Where there is 
no medical evidence demonstrating that the claimed disorder 
currently exists, the claim is not well-grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

IV.  Pes Planus Claim.

Disorders that occur during service or are superimposed on 
congenital or developmental defects may be service connected.  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Regarding the appellant's pes planus, this disorder was noted 
on her September 1982 entrance examination.  She sought 
treatment, in November 1984, for complaints of foot pain.  
She was seen again in March 1986, and in April 1986, for 
painful bunions.  These complaints of pain and decreased 
function on each occasion were attributed to her bilateral 
hallux valgus and associated bunions.  Pes planus was not 
noted during the appellant's May 1988 periodic examination.  
The examiner noted that the appellant had painful joints and 
foot trouble secondary to her bunions.  No other foot 
pathology, besides the hallux valgus, was noted in service.  

As noted above, a moderate flattening of the arch of each 
foot was noted by the VA physician who examined the appellant 
in February 1994.  A diagnosis of mild to moderate pes planus 
was rendered at that time.  This same examiner, in May 1998, 
again noted the existence of pes planus.  The appellant 
underwent a VA podiatry examination in August 1998.  The 
examining podiatrist noted that there was some lowering of 
the longitudinal arch when the appellant was weight-bearing.  
However, he did not render a diagnosis of pes planus.  

Further, there is no evidence of record of any treatment 
after service related to pes planus.  As such, the appellant 
has not demonstrated either (1) any medical evidence of an 
increase in her pes planus condition beyond the moderate 
level noted on her entrance into service or (2) a nexus 
between the alleged aggravation and any incident or 
occurrence of service - elements needed to well ground the 
claim.  It is not shown that her pre-service pes planus 
underwent any increase in the underlying pathology during 
service.

V.  38 U.S.C.A. § 5103(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
February 1994 rating decision that the service medical 
records were negative for any evidence of a nexus between 
service and the alleged hearing loss, tinnitus, ankle 
disorders, back disorder or worsening of the pre-existing pes 
planus.  The Board views that information, and the 
information contained in the September 1999 Supplemental 
Statement of the Case (SSOC) and in this decision, as 
informing the appellant of the type of evidence needed, thus 
satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make any of her claims well-grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that she currently suffers from any hearing loss, or 
tinnitus, or ankle disorder, or back disorder or aggravation 
of her pes planus related to service, and since she has 
failed to present competent medical evidence that her claims 
are plausible, that is, she has failed to present medical 
evidence that links the current claimed conditions to 
service, the appellant's claims for service connection must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

The appellant's claims for service connection for bilateral 
hearing loss, bilateral tinnitus, right ankle disorder, left 
ankle disorder, back disorder and pes planus are each denied 
as not well-grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

